Order entered August 2, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00911-CV

            IN RE ASHLEY PARDO AND DANIEL PARDO, INDIVIDUALLY
            AND AS NEXT FRIEND FOR K.D.P.. A MINOR CHILD, Relators

                Original Proceeding from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 102717-CC

                                           ORDER
                          Before Justices Myers, Molberg, and Nowell

       Before the Court are relators’ petition for writ of mandamus and relators’ “Emergency

Motion to Suspend Order Pending Ruling on Petition for Writ of Mandamus.” We request that

the real party in interest Texas Department of Family Protective Services, the attorney ad litem

for K.D.P., and the respondent file their responses, if any, to the emergency motion by 5:00 p.m.

on Monday, August 5, 2019 and to the petition by August 12, 2019.


                                                     /s/   LANA MYERS
                                                           JUSTICE